Case 18-03096-TOM7   Doc 47    Filed 01/30/19 Entered 01/30/19 09:28:14   Desc Main
                              Document      Page 1 of 6
Case 18-03096-TOM7   Doc 47    Filed 01/30/19 Entered 01/30/19 09:28:14   Desc Main
                              Document      Page 2 of 6
Case 18-03096-TOM7   Doc 47    Filed 01/30/19 Entered 01/30/19 09:28:14   Desc Main
                              Document      Page 3 of 6
Case 18-03096-TOM7   Doc 47    Filed 01/30/19 Entered 01/30/19 09:28:14   Desc Main
                              Document      Page 4 of 6
Case 18-03096-TOM7   Doc 47    Filed 01/30/19 Entered 01/30/19 09:28:14   Desc Main
                              Document      Page 5 of 6
Case 18-03096-TOM7   Doc 47    Filed 01/30/19 Entered 01/30/19 09:28:14   Desc Main
                              Document      Page 6 of 6
